DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4 and 6-8 are pending.
Claims 1-4 and 6-8 are rejected.
Response to Amendment
This Office Action is responsive to the amendments filed on 03/03/2021.
Claims 1 is amended. Accordingly, the amendments are being fully considered by the examiner.
THIS ACTION IS MADE FINAL.
Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1:
	Claim 1 recites “in the decoupling mode, a fixed internal state is used by the first local optimizer and the second local optimizer in place of the information exchanges in the coupling mode
If a fixed internal state that is used by the first local optimizer and a fixed internal state that is used by the second local optimizer are the same internal states, or
If a fixed internal state that is used by the first local optimizer and a fixed internal state that is used by the second local optimizer are different internal states.
	Applicant’s specification describe that only one local optimizer being in a fixed internal state and that local optimizer can be any optimizer that is being decoupled from one of the any other optimizers. Specification doesn’t clearly describe if in the decoupling mode, a first local optimizer uses a fixed internal state and a second local optimizer uses the same fixed internal state as the first local optimizer. See specification paragraph [0041], “In the decoupling mode, the information exchanges are stopped by providing the local optimizer with limited (fixed) internal state”
	Examiner notes that since the limitation doesn’t clearly distinguish between the internal states used by the first and the second local optimizers, in accordance with the specification paragraph 41 as described above, for the examination purpose, it is construed that the meaning of the limitation “in the decoupling mode, a fixed internal state is used by the first local optimizer and the second local optimizer in place of the information exchanges in the coupling mode” is in the decoupling mode, in place of the information exchanges in the coupling mode, a fixed internal state is used by any one of the first local optimizer, the second local optimizer, or any other optimizers that was decoupled from one of the any other optimizers.
	Appropriate correction is required.





Claim 1:
	Claim 1 recites “in the coupling mode, the information exchanges are an internal state” in lines 26. It’s not clear what it meant by the information exchanges are an internal state.
It’s not clear if internal state that is exchanged in the coupling mode corresponds to:
Data related to the internal state
A quantity/status/range of the internal state
It’s not clear if data related to a status of an internal state of one local optimizer is transferred to the other local optimizer when they are coupled to each other.
	Applicant’s specification do not clearly describe exchange of “internal state.” Applicant’s specification merely describes that there are data/information exchange between the optimizers. See specification paragraph [0038], “As described above, in the coupling mode in which the normal operations of the coupled subsystems are executed, the information exchanges are executed among the local optimizers.”
	For the examination purpose, it is construed that the meaning of the limitation “in the coupling mode, the information exchanges are an internal state” is that in the coupling mode, the information exchange between coupled subsystems can be any information that is related to internal state of any one of the optimizer/component/subsystem. 
	Appropriate correction is required.




Claims 1-4 and 6-8:
	Based on their dependencies on claim, claims 1-4 and 6-8 also include the same deficiencies as claim 1 as described above; therefore, for the same reasons as described above for claim 1, claims 1-4 and 6-8 are also rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Samad et al. (US20060287795A1) [hereinafter Samad], and further in view of Kuang et al. (US20050061564A1) [hereinafter Kuang] and Decesaris et al. (US20140344487A1) [hereinafter Decesaris].
Claim 1 (amended):
	Regarding claim 1, Samad discloses, “An optimization system comprising: a plurality of subsystems that have one or more internal states;” [See figures 2 and 5; the optimization system with plurality of subsystems (e.g.; subsystems 38, 40, 42 etc.), where the subsystems have one or more internal states such as x1, xj etc.: “FIG. 5 is a schematic view showing an illustrative method of optimizing one or more subsystem targets” (¶13)… “As shown in FIG. 2, system 34 may include a supervisory powertrain electronic control unit (ECU) 36 in communication with a number of powertrain control subsystems 38, 40, 42 using a communications network or bus 44.” (¶23)… “the lower-level algorithm or routine can include a higher-fidelity model of the control subsystem 38, 40, 42 than that used by the central optimization algorithm 46. The powertrain state variables x1, xj . . . xm and control variables u1, uj . . . um outputted from each of the control subsystems 38, 40, 42” (¶27)]; 
	“a plurality of local optimizers that control the corresponding subsystems based on the one or more internal states thereof and exchange data due to a coupling between the subsystems, respectively;” [See the local optimizers for the subsystems controls the corresponding subsystems (e.g.; ECU 48, 50, 52 controls corresponding subsystems 38, 40, and 42) based on internal states (e.g.; one or more states x1, xj . . . : “in FIG. 2, one or more of the control subsystems 38, 40, 42 can include a subsystem electronic control unit (ECU) 48, 50, 52 that can be used to compute control signals” “the subsystem ECUs 48, 50, 52 can be configured to execute a lower-level optimization algorithm or routine that can be used to optimize parameters for that particular subsystem.” “the lower-level algorithm or routine can include a higher-fidelity model of the control subsystem 38, 40, 42 than that used by the central optimization algorithm 46. The powertrain state variables x1, xj . . . xm and control variables u1, uj . . . um outputted from each of the control subsystems 38, 40, 42” (¶27)… “The central optimization algorithm 46 can be further configured to provide a number of feedforward signals v1, vj, . . . vm to one or more of the control subsystems 38, 40, 42 for computing various parameters at the subsystem level using control signals computed by other subsystems 38, 40, 42.” (¶26)]; 
	“a mediator that monitors at least one of outputs or internal states of the plurality of subsystems,” [Examiner notes that the claim requires monitoring only one of 1. outputs or 2. internal states of the plurality of subsystems. Samad teaches the monitoring of the internal states and outputs. See the internal states and outputs are monitored: “A number of sensors may be provided for monitoring the operation of those components controlled by each of the subsystems 12, 14, 16, 18, 20.” “an intake manifold air pressure (MAP) sensor and an intake manifold air flow (MAF) sensor can be provided to take measurements of the pressure and flow of air at the intake manifold of the engine. A manifold air temperature (MAT) sensor can also be provided” “to provide a measure of the intake manifold air temperature. A NOx and/or particular matter (PM) sensor may be provided to take measurements of the NOx and PM concentration in the exhaust gas. One or more other sensors may be provided to sense other parameters, as desired.” (¶22)… “the combustion subsystem 16 can be configured to output a transmission control signal to the transmission subsystem 18 that can be used to adjust factors such as the level of torque output 28 provided by the transmission” (¶21)]; 
	“changes an operation mode of a first local optimizer from a coupling mode into a decoupling mode when output of a subsystem controlled by the first local optimizer is not converged into a predetermined criteria,” [See the operations mode of the first local optimizer 50 (e.g.; optimizer 50 of subsystem 40) is changed based on the outputs. If it is determined that output xj, uj of the subsystem 40 (i.e.; controlled by the optimizer 50) is not converged into a predetermined criteria (e.g.; didn’t converge to a criteria of reaching the communication buss 44) such that the output xj, uj is not communicated, then operation mode of the optimizer 50 of the subsystem 40 is changed to decoupling mode (e.g.; disconnected; output xj, uj are not communicated; see figure 3) from coupling mode (e.g.; output xj, uj are communicated in coupling mode; see figure 2): “control subsystems 38, 40, 42 can include a subsystem electronic control unit (ECU) 48, 50, 52 that can be used to compute control signals based on the globally approximated command values” “the subsystem ECUs 48, 50, 52 can be configured to execute a lower-level optimization algorithm or routine that can be used to optimize parameters for that particular subsystem” “The powertrain state variables x1, xj . . . xm and control variables u1, uj . . . um outputted from each of the control subsystems 38, 40, 42 can then be propagated upwardly” (¶27)… “As shown in FIG. 3, for example, if control subsystem 40 stops communicating with the powertrain ECU 36 due to a broken connection, power loss, or other such communication failure, the powertrain ECU 36 can be configured to replace the true signals xj, uj normally received from that control subsystem 40 with a modeled signal {circumflex over (x)}j, ûj, allowing central optimization algorithm 46 to remain stable until such time that the communication link is re-established.” (¶29)];
	“each of a first subsystem and a second subsystem is one of the plurality of subsystems,” [See the first and second subsystem in the plurality of subsystems 14, 16, 12, 18, and 20 as shown in figure 1, and see the control subsystems 54,56,58,60,62,64 for the subsystems as shown in figure 4: “in FIG. 1, the powertrain system 10 may include a fueling subsystem 12, an air/EGR subsystem 14, a combustion subsystem 16, a transmission subsystem 18, and an aftertreatment subsystem 20.” (¶18)…. “including a fuel injection control subsystem 54, a glow plug control subsystem 56, an air/EGR control subsystem 58, a transmission control subsystem 60, and an aftertreatment control subsystem 62.” (¶30)]
	“the first subsystem and the second subsystem affect each other,” [See the first 14 and second subsystem 16 in the plurality of subsystems 14, 16, 12, 18, and 20 as shown in figure 1, and see the control subsystems 54,56,58,60,62,64 for the subsystems as shown in figure 4. See first subsystem 14 and second subsystem 16 affect each other such that the inputs 24 (e.g.; control signals) are bi-directional as shown in figure 1, and the inputs received by the subsystem 16 from the subsystem 14  “in FIG. 1, the powertrain system 10 may include a fueling subsystem 12, an air/EGR subsystem 14, a combustion subsystem 16, a transmission subsystem 18, and an aftertreatment subsystem 20.” (¶18)…. “An air/EGR subsystem 14 can be configured to provide airside and exhaust gas recirculation (EGR) control to the combustion subsystem 16.” “As indicated generally by arrow 24, the air/EGR subsystem 14 can be configured to receive and transmit various air control signals back and forth to and from the combustion subsystem 16. Examples of such air control signals 24 may include a boost pressure signal for adjusting the amount of air into the intake manifold of the engine, a compressor cooler signal for adjusting the temperature of air into the intake manifold, and an EGR control signal to set a desired amount of gas recirculation.” (¶20)];
	“in the decoupling mode, a fixed internal state is used by the first local optimizer and the second local optimizer in place of the information exchanges in the coupling mode,” [Examiner notes that in accordance with the 35 U.S.C. 112(b) rejections as set forth in the current office action, the meaning of the limitation is construed as: in the decoupling mode, in place of the information exchanges in the coupling mode, a fixed internal state is used by any one of the first local optimizer, the second local optimizer, or any other optimizers that was decoupled from one of the any other optimizers. See in the decoupling mode, the optimizer 50 of the subsystem 40 is decoupled from optimizer 46, and a fixed internal state (e.g.; a modeled signal {circumflex over (x)}j, ûj, allowing central optimization algorithm 46 to remain stable) is used by the optimizer 46 that is “if control subsystem 40 stops communicating with the powertrain ECU 36” “the powertrain ECU 36 can be configured to replace the true signals xj, uj normally received from that control subsystem 40 with a modeled signal {circumflex over (x)}j, ûj, allowing central optimization algorithm 46 to remain stable until such time that the communication link is re-established.” (¶29)];
	“in the coupling mode, the information exchanges are an internal state.” [Examiner notes that in accordance with the 35 U.S.C. 112(b) rejections as set forth in the current office action, the meaning of the limitation is construed as: in the decoupling mode, in place of the information exchanges in the coupling mode, a fixed internal state is used by any one of the first local optimizer, the second local optimizer, or any other optimizers that was decoupled from one of the any other optimizers. See in the coupling mode, the information exchange between coupled optimizers are related to internal states (e.g.; one or more states x1, xj . . . xm) as shown in figure 2: “in FIG. 2, one or more of the control subsystems 38, 40, 42 can include a subsystem electronic control unit (ECU) 48, 50, 52 that can be used to compute control signals” “the subsystem ECUs 48, 50, 52 can be configured to execute a lower-level optimization algorithm or routine that can be used to optimize parameters for that particular subsystem.” “the lower-level algorithm or routine can include a higher-fidelity model of the control subsystem 38, 40, 42 than that used by the central optimization algorithm 46. The powertrain state variables x1, xj . . . xm and control variables u1, uj . . . um outputted from each of the control subsystems 38, 40, 42” (¶27)… “The central optimization algorithm 46 can be further configured to provide a number of feedforward signals v1, vj, . . . vm to one or more of the control subsystems 38, 40, 42 for computing various parameters at the subsystem level using control signals computed by other subsystems 38, 40, 42.” (¶26)], but doesn’t explicitly disclose, “and changes the operation mode of the first local optimizer from the decoupling mode to the coupling mode when the output of the subsystem reaches a second criteria,” “wherein the second criteria is the same as the predetermined criteria, or closer to the predetermined criteria than the output at the operation mode change from the coupling mode to the decoupling mode,” “in the decoupling mode, information exchanges among the first local optimizer and the second local optimizer are stopped,” “in the coupling mode, information exchanges among the first local optimizer and the second local optimizer are executed, and” “in the coupling mode, the first local optimizer controls the first subsystem based on information received from the second local optimizer, and the second local optimizer controls the second subsystem based on information received from the first local optimizer.” 
	However, regarding claim 1, Kuang discloses, “in the decoupling mode, information exchanges among the first local optimizer and the second local optimizer are stopped,” [See the first subsystem G (e.g.; generator subsystem) and the second subsystem P (e.g.; planetary gear unit 20) as shown in figure 7, and in the decoupling mode, the information exchange between the subsystem G and subsystem P are stopped as shown in figure 7 (e.g.; generator brake 55 is activated): “The first power source is a combination of the engine and generator subsystems,” (¶32)… “If the generator brake 55 is activated, a parallel operating mode is established. This is shown in FIG. 7, where the engine 16 is on and the generator is braked. The battery 12 powers the motor 46, which powers the countershaft gearing simultaneously with delivery of power from the engine to the planetary gearing to the countershaft gearing.” (¶38)];
	“in the coupling mode, information exchanges among the first local optimizer and the second local optimizer are executed,” [See the first subsystem G (e.g.; generator subsystem 50) and the second subsystem P (e.g.; planetary gear unit 20) as shown in figures 4-6, and in the coupling mode, the information exchange between the subsystem G and subsystem P are executed (e.g.; communication from G to P as shown in figures 4 and 6, communication from P to G as shown in figure 5): “The generator in FIG. 6 delivers power to the planetary gear unit 20” (¶37)… “A portion of the planetary gearing power is distributed to the generator 50,” (¶35)];
	“in the coupling mode, the first local optimizer controls the first subsystem based on information received from the second local optimizer,” [See in the coupling mode the first subsystem G (e.g.; generator subsystem 50) and the second subsystem P (e.g.; planetary gear unit 20) perform bidirectional communication as shown in figure 2. See the subsystem G/50 receives information from subsystem P/20 as shown in figure 5, and the subsystem G/50 is controlled based on information received from the subsystem P/20 (e.g.; control generator G/50 to charge battery 12 based on information received from the subsystem P/20): “A portion of the planetary gearing power is distributed to the generator 50, which delivers charging power to the battery 12.” (¶35)];
	“the second local optimizer controls the second subsystem based on information received from the first local optimizer.” [See in the coupling mode the first subsystem G  “The generator in FIG. 6 delivers power to the planetary gear unit 20 as the motor 46 acts as a generator and the battery 12 is charging.” (¶37)… “the planetary gearing 20, which delivers power to the countershaft gears 30, 32 and 34, which in turn drive the wheels” (¶35)], but doesn’t explicitly disclose, “changes the operation mode of the first local optimizer from the decoupling mode to the coupling mode when the output of the subsystem reaches a second criteria,” “wherein the second criteria is the same as the predetermined criteria, or closer to the predetermined criteria than the output at the operation mode change from the coupling mode to the decoupling mode,”
	However, regarding claim 1, Decesaris discloses, “changes the operation mode of the first local optimizer from the decoupling mode to the coupling mode when the output of the subsystem reaches a second criteria,” “wherein the second criteria is the same as the predetermined criteria, or closer to the predetermined criteria than the output at the operation mode change from the coupling mode to the decoupling mode,” [Examiner notes that the claim requires that the second criteria is only one of 1. the same as the predetermined criteria, or 2. closer to the predetermined criteria than the output at the operation mode change from the coupling mode to the decoupling mode. See the output of the first subsystem (e.g.; second subsystem) is monitored, and when “the subsystem bus monitor monitors the plurality of subsystem busses for predefined outputs from the multiple subsystems;” “automatically forces the multiplexor to switch a coupling to the client computer” “to a second subsystem in response to the subsystem bus monitor detecting a predefined output on a second subsystem bus from the second subsystem.” (¶3)… “As depicted in query block 308, if such a predetermined event occurs, indicating the need to switch monitoring from one subsystem to another subsystem, then a first subsystem (which is currently coupled to the client computer via the MUX) is decoupled, and the appropriate second subsystem is coupled to the client computer via the MUX (block 310).” (¶33)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of changing an operation mode of an optimizer of a subsystem from coupling mode to decoupling mode when the output of the subsystem doesn’t reach a predetermined criteria taught by Samad, and the capability of stopping communication between the first and the second optimizers in the decoupling mode, and executing communication between the first and the second optimizers in the coupling mode, and controlling the first subsystem based on information received from the second subsystem in the coupling mode, and controlling the second subsystem based on information received from the first subsystem in the coupling mode taught by Kuang, and combined the capability of [Samad: “Thus, by providing a coordination layer and modeling the various powertrain parameters globally using a supervisory powertrain ECU 36, any communication failure between the powertrain ECU 36 and one of the control subsystems 38, 40, 42 will not adversely affect the operation of the other control subsystems 38, 40, 42, thus providing an enhanced level of robustness and reliability to the overall powertrain system 34. Such a coordination layer also enables easier updating and maintenance of optimizers at the subsystem level without affecting the other subsystem optimizers, thus making such powertrain system 34 more flexible.” (¶29)], and in order to individually and singularly access the subsystems for debugging, configuring, and otherwise managing the subsystems so that the other subsystems are not affected by the faulty subsystems [Decesaris: “individually and singularly access the subsystems for debugging, configuring, and otherwise managing the subsystems” (¶2)], and in order to perform optimized operation of the system even when one subsystem is decoupled/disconnected [Kuang: “The strategy of the present invention will permit the powertrain to be operated without the motor being active and, in this way, a so-called “quit-on-the-road” condition is avoided.” (¶12)… “The strategy of the present invention will control the powertrain when the motor subsystem shuts down.” (¶15)].

Claim(s) 2:
	Regarding claim(s) 2, Samad, Kuang, and Decesaris disclose all the elements of claim 1.
 	Regarding claim(s) 2, Samad further discloses, “a first internal state of the first subsystem is a task fulfilling parameter, a management performance indication, an optimization convergence parameter, or an optimization constraints fulfilling parameter.” [Examiner notes that the claim requires only one of “a task fulfilling parameter,” “a management performance indication,” “an optimization convergence parameter,” or “an optimization constraints fulfilling parameter,” and Samad discloses “a task fulfilling parameter,” such as keeping a parameter of a subsystem under a certain level. See the first internal state of the first subsystem 58 (e.g.; air/EGR control subsystem 58 of the air/EGR subsystem 14) is a task fulfilling parameter such that the boost pressure is adjusted for the subsystem 58: “Examples of set points 84 that can be outputted by the powertrain ECU 36 may include a boost pressure set point used in adjusting the boost pressure for the air/EGR control subsystem 58,” (¶35)].





Claim(s) 3:
	Regarding claim(s) 3, Samad, Kuang, and Decesaris disclose all the elements of claims 1 and 2. 
	Regarding claim(s) 3, Samad further discloses, “a second internal state of the second subsystem is a subset of the task fulfilling parameter, the management performance indication, the optimization convergence parameter, or the optimization constraints fulfilling parameter.” [Examiner notes that the claim requires only one of “task fulfilling parameter,” “the management performance indication,” “the optimization convergence parameter,” or “the optimization constraints fulfilling parameter.” See Samad discloses “a task fulfilling parameter,” such as the internal state is a subset of a parameter that corresponds to keeping a parameter within set point. See the second internal state of the subsystem 54 is a task fulfilling parameter such that setting a fuel timing set point for the subsystem 54: “Examples of set points 84 that can be outputted by the powertrain ECU 36 may include” “a fuel timing set point for use in controlling fuel injection for the fuel injection control subsystem 54, etc.” (¶35)].

Claim(s) 4:
	Regarding claim(s) 4, Samad, Kuang, and Decesaris disclose all the elements of claim 1.
	Regarding claim(s) 4, Samad further discloses, “wherein at least one of the first local optimizer or second local optimizer controls an operation of the corresponding subsystem using function variants of which are the internal states and an effect of a [Examiner notes that the claim requires only one of the first local optimizer or second local optimizer. See figure 8; local optimizers (e.g.; 134) control the corresponding subsystems (e.g.; 132) based on the optimized function where the function corresponds to internal states (e.g.; vane position, air flow etc.) and the effects of neighboring subsystems (e.g.; boost pressure, egr rate, temperature etc.): “one or more of the subsystem ECUs 66, 68, 70, 72, 74, 76 can be further configured to output command variables to one or more other sub-control units.” (¶32)… [43]; “FIG. 8” “controlling the air/EGR control system using a distributed powertrain control architecture.” “powertrain ECU 118 adapted to execute a central optimization algorithm 120 can be configured to output a number of command signals (i.e. targets)” “including, for example, a boost pressure/MAP signal 122, an EGR rate signal 124, an engine-out exhaust temperature 126, and a manifold air temperature (MAT) signal 128.” (¶61)];
	“the mediator changes parameters that affect variants in a function when the output of the corresponding subsystem does not satisfy the predetermined criteria.” [See the optimization function in figure 8; the parameter (e.g.; control parameter for controlling subsystem) is changed (e.g.; adjust vanes) that affects the variation in the optimization function of the corresponding subsystem (e.g.; optimizing the control function to control) until the optimization criteria is met (e.g.; control function is optimized such that optimized control signal is created to control the subsystem): [62]; “An air/EGR control subsystem 132 having an air/EGR subsystem ECU 134 can be configured to receive the various command signals 122,124,126,128 and feedforward signals 130 from the powertrain ECU 118 and then compute one or more control signals for controlling one or more air/EGR subsystem components and/or actuators.” “the air/EGR subsystem ECU 134 can be configured to output a VGT vane position signal 136 that can be used to adjust the vanes of a variable geometry inlet nozzle turbocharger (VGT).” “An EGR flow signal 140 outputted by the air/EGR subsystem ECU 134 can be configured to adjust the flow of exhaust gas recirculation (EGR) delivered to the engine intake. An EGR cooler flow signal 142, in turn, can be provided to adjust the temperature of recirculated exhaust air using an EGR cooler. A charge-air cooler (CAC) signal 144 can be configured to adjust the temperature of ambient air injected into the engine intake using a charge-air cooler (CAC).” (¶62)].

Claim(s) 6:
	Regarding claim(s) 6, Samad, Kuang, and Decesaris disclose all the elements of claim 1.
	Regarding claim(s) 6, Samad further discloses, “wherein the mediator stops limiting the second internal state to a predetermined range or value when an output of a corresponding subsystem satisfies the predetermined criteria.” [See the system stops limiting the state to a predetermined limit value (e.g.; limit delivery of fuel to a limit value) when output of the subsystem satisfies predetermined criteria (e.g.; engine speed is less/greater than the certain speed): “each subsystem ECU 48, 50, 52 can be configured to operate using a number of constraints” “such constraints may include NOx and PM emission limits, limits on turbocharger speed, limits on engine-out exhaust temperature, limits on manifold and/or cylinder pressures, etc. The constraints may contain default values pre-programmed within the ECUs 36, 48, 50, 52, values provided by some other source or target, or both. In some embodiments, for example, the constraints may comprise values stored within a memory unit of the powertrain ECU 36 or one of the subsystem ECUs 48, 50, 52.” (¶28)… “the powertrain ECU 36 can be configured to provide supervisory control over a speed governor subsystem that can be used to cut-off and/or limit fuel delivered to the engine when the vehicle reaches a certain speed.” (¶30)];
	“a first internal state of the first subsystem is affected by a second internal state of the second subsystem,” [See the internal state (e.g.; torque output 28) of the sub system 18 is affected (e.g.; adjust the level of torque output 28) by the internal state (e.g.; output control signals for subsystem 16) of the subsystem 16: “the combustion subsystem 16 can be configured to provide several control signals that can be used to control the transmission subsystem 18” “As indicated generally by arrow 26, for example, the combustion subsystem 16 can be configured to output a transmission control signal to the transmission subsystem 18 that can be used to adjust factors such as the level of torque output 28 provided by the transmission, the shift points for the transmission, the number of wheels driven (e.g. 2-wheel drive, 4-wheel drive), etc.” (¶21)]
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the steps where the internal state of one subsystem affects the internal state of another subsystem taught by Samad with the optimization system taught by Samad, Kuang, and Decesaris as discussed above. A person of ordinary skill in the subsystem optimization system field would have been [Samad: “Thus, by providing a coordination layer and modeling the various powertrain parameters globally using a supervisory powertrain ECU 36, any communication failure between the powertrain ECU 36 and one of the control subsystems 38, 40, 42 will not adversely affect the operation of the other control subsystems 38, 40, 42, thus providing an enhanced level of robustness and reliability to the overall powertrain system 34. Such a coordination layer also enables easier updating and maintenance of optimizers at the subsystem level without affecting the other subsystem optimizers, thus making such powertrain system 34 more flexible.” (¶29)].

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Samad, Kuang, and Decesaris as applied to claims 1 and 6, and further in view of Dziuba et al. (US20150239457A1) [hereinafter Dziuba] 
Claim(s) 7:
	Regarding claim(s) 7, Samad, Kuang, and Decesaris disclose all the elements of claims 1 and 6, but they do not explicitly disclose, “wherein the mediator iteratively executes a cycle consisting of limiting the second internal state and stopping limiting the second internal state.”
	However, Dziuba discloses, “wherein the mediator iteratively executes a cycle consisting of limiting the second internal state and stopping limiting the second internal [See figure 3; the system iteratively executing a cycle to limit and stop limiting an internal parameter such that at step 310 it is checked if energy level E is greater than a threshold limit Emin; if the E<Emin then it doesn’t limit the increase of E (e.g.; keeps charging the super capacitor until E>Emin condition is reached); however when E>Emin, then it limits the charging of supercapacitor: “Procedure 300 continues from operation 308 to” “310 to check whether the energy level of the supercapacitor energy is greater than a minimum required energy threshold. If the supercapacitor energy is less than or equal to the minimum required energy threshold, procedure 300 proceeds to operation 312 where the supercapacitor is charged and procedure 300 returns to operation 308 and will continue in a loop until the supercapacitor energy is greater than the minimum required energy threshold. The loop may also implement a limit on the number of iterations” “If the supercapacitor energy is greater than the minimum required energy threshold, procedure 300 continues to operation 314 where an engine crank is performed.” (¶22)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of iteratively executing a cycle to limit and stop limiting an internal parameter taught by Dziuba with the optimization system taught by Samad, Kuang, and Decesaris as discussed above. A person of ordinary skill in the optimization system field would have been motivated to make such combination in order to determine an error condition to avoid damage when the iteration runs longer than the predetermined number of cycles (Dziuba: “The loop may also implement a limit on the number of iterations or attempts after which procedure 300 ends and an error condition is set.” (¶22)).
	
Claim(s) 8:
	Regarding claim(s) 8, Samad, Decesaris, Kuang, and Dziuba disclose all the elements of claims 1, and 6-7, but Samad, Decesaris, and Kuang do not explicitly disclose, “wherein a number of iterations of the cycle is predetermined.”
	However, Dziuba discloses “wherein a number of iterations of the cycle is predetermined.” [See figure 3; the number of iteration of cycle is limited to a predetermined number of iterations: “Procedure 300 continues from operation 308 to” “310 to check whether the energy level of the supercapacitor energy is greater than a minimum required energy threshold. If the supercapacitor energy is less than or equal to the minimum required energy threshold, procedure 300 proceeds to operation 312 where the supercapacitor is charged and procedure 300 returns to operation 308 and will continue in a loop until the supercapacitor energy is greater than the minimum required energy threshold. The loop may also implement a limit on the number of iterations” “If the supercapacitor energy is greater than the minimum required energy threshold, procedure 300 continues to operation 314 where an engine crank is performed.” (¶22)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of limiting the number of iteration of cycle to a predetermined number of iterations taught by Dziuba with the optimization system taught by Samad, Decesaris, Kuang and Dziuba as (Dziuba: “The loop may also implement a limit on the number of iterations or attempts after which procedure 300 ends and an error condition is set.” (¶22)).

Response to Arguments
Applicant's arguments filed 03/03/2020 have been fully considered but they are not persuasive.
Applicant responds
(b)	35 U.S.C.103:   
	Without conceding the merits of these rejections, and in order to expedite prosecution, Applicant has amended claim 1 to recite: in the decoupling mode, a fixed internal state is used by the first local optimizer and the second local optimizer in place of the information exchanges in the coupling mode, and in the coupling mode, the information exchanges are an internal state. 
	The cited references fail to disclose or suggest at least these limitations. Therefore, Applicant requests that the rejections be withdrawn. (Pages: 8).

With respect to (b) above, Examiner appreciates the interpretative description given by Applicant in response.
	According to the current office action, the amended limitations “in the decoupling mode, a fixed internal state is used by the first local optimizer and the second local optimizer in place of the information exchanges in the coupling mode, and in the coupling mode, the information exchanges are an internal state,” are unclear and thus are deficient under 35 U.S.C. 112(b); therefore claim 1 is rejected under 35 U.S.C. 112(b) as described in the current office action. These limitations are interpreted under .
	Examiner further notes that applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant’s arguments are fully considered but for the above described reasons, they are not persuasive. Therefore, claims 1-4 and 8-9 are rejected under 35 U.S.C. 103 in view of the references as presented in the current office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.S./
Examiner
Art Unit 2116


/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116